Citation Nr: 9910573	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
triceps tendinitis/epicondylitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.  



FINDING OF FACT

The veteran's service-connected left triceps 
tendinitis/epicondylitis causes pain referred to the medial 
aspect of the left elbow upon resisted wrist flexion and/or 
pronation, but does not impair range of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left triceps tendinitis/epicondylitis have not been met.  38 
U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5206, 5207 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran entered active duty in June 1988.  An undated 
service medical record reveals that he complained of a sharp 
pain in his left arm after lifting weights, and that he 
subsequently experienced pain when pushing or pulling using 
the arm.  Although no edema or redness was detected on 
examination, tenderness was noted.  He was given a physical 
profile for seven days that included no push-ups or lifting 
more than 15 pounds.  A subsequent service medical record 
dated in December 1991 refers to the earlier injury, and 
reflects the veteran's continued complaints of pain on use of 
the left elbow.  Examination revealed no edema, full range of 
motion and no pain with adduction.  Slight pain with 
abduction was noted.  The assessment was "rule out 
tendinitis", and the veteran was again profiled to avoid 
push-ups, and to avoid lifting anything heavier than 10 
pounds.  When in January 1992 the veteran was again seen for 
complaints of elbow pain, the assessment was tendinitis on 
the medial aspect of left elbow and triceps.  He was given a 
steroid injection, but continued to complain of pain in the 
elbow and in the triceps until discharge from active duty in 
June 1992.  During his separation examination in June 1992 it 
was noted that the range of motion of his left elbow was 
moderately impaired, that he had recurrent pain and stiffness 
and limited range of motion for the past year, and that the 
pain was evaluated and was still symptomatic.  

In June 1992 the veteran filed a claim of entitlement to 
service connection for, inter alia, tendinitis in the left 
inner elbow.  In a rating decision dated June 29, 1992, 
service connection was granted for chronic left triceps 
tendinitis (minor), and a 10 percent rating was assigned 
under Diagnostic Codes 5306-5024, effective from June 23, 
1992, the day following the veteran's release from active 
duty.  The veteran was notified of that decision but did not 
appeal it.  On February 13, 1995, the veteran filed a claim 
for an increased rating for his service-connected chronic 
left triceps tendinitis (minor).  

The RO obtained the veteran's Department of Veterans Affairs 
(VA) medical records, which included a March 1993 record of a 
left epicondylectomy performed to treat the symptoms of his 
left medial epicondylitis.  In May 1993 the veteran continued 
to complain of tenderness to palpation; decreased muscle 
strength in the left arm was noted.  Full flexion and 
extension were present, no neurological deficits were noted 
on inspection, and resisted flexion test results were 
negative.  X-ray revealed proper alignment of the bone and no 
bony joint abnormalities.  The assessment was status post 
medial epicondylitis resolved post surgery.  

In July 1993 the veteran again reported that pain, although 
intermittent, continued without significant decrease.  On 
examination, range of motion of the left elbow was from zero 
degrees to 150 degrees.  The scar was healed.  The joint was 
stable to varus and valgus, and the medial epicondyle was 
slightly tender.  The assessment was medial epicondylitis 
that resulted in status post medial epicondylectomy, still 
tender.  

In October 1994 the veteran reported left medial epicondyle 
pain with heavy loading activities.  Examination revealed 
mild local tenderness at the peak of the medial epicondyle, 
stable to varus/valgus and PLRI stress, with otherwise normal 
range of motion.  Pain was recreated only with resisted 
pronation.  The examiner's impression was inflammation of the 
flexor-pronator origin.  

VA medical records dated in December 1994 reflect that the 
veteran continued to complain of local pain on the medial 
epicondyle with forearm pronation activities such as 
shampooing and combing his hair, but denied weakness or 
sensory deficit.  Pain reportedly increased with cold 
weather, but was not present at rest.  Multiple non-steroidal 
anti-inflammatory drugs yielded no significant relief.  The 
sensory system was intact upon examination, and motor 
strength was measured at 5/5 throughout with some 
apprehension secondary to pain on pronation and wrist 
flexion.  Deep tendon reflexes were symmetric.  Tenderness 
was localized on the left medial epicondyle without 
radiation, and the veteran exhibited full range of motion at 
the elbow and the wrist.  The assessment was "rule out 
chronic post-operative pain versus degenerative joint disease 
post surgical."  Subsequent x-rays revealed a cortical 
irregularity of the medial epicondyle, probably the result of 
surgery.  However, the possibility of low grade osteomyelitis 
could not be excluded.  Physical examination noted a tender 
medial epicondyle, and a minimally positive stress test.  The 
left medial epicondyle was slightly smaller than the right.  
The impression was left medial epicondylitis.  

In February 1995 the veteran's continued complaints of pain 
were recorded, and on examination it was noted that his left 
elbow was tender medially, with a positive Tinel's sign, 
increased symptoms on active range of motion with active 
resistance in supination, extension, and wrist radial 
deviation, motor strength was 5/5, and sensory findings were 
negative.  The examiner noted that a December 1994 x-ray 
showed an irregular cortical contour and questionable delayed 
healing.  Nerve conduction studies performed in March 1995 to 
investigate possible ulnar nerve entrapment reflected normal 
results:  there was no electrophysiological evidence of a 
left cubital tunnel syndrome or of a left ulnar neuropathy.  

In a September 9, 1995, rating decision the RO noted the VA 
medical records did not reflect treatment for the veteran's 
tendinitis.  The RO concluded the veteran's epicondylitis was 
not related to his service-connected tendinitis and denied a 
rating of more than 10 percent for the service-connected 
disability.  The veteran expressed his disagreement with that 
decision, and pointed out that a May 1992 service medical 
record indicated the epicondylitis was directly related to 
his service-connected tendinitis.  

In an April 1996 compensation and pension examination the 
examiner noted tenderness at the left medial epicondyle, but 
no swelling or inflammation.  There was full and pain-free 
range of motion.  However, wrist flexion and/or pronation 
triggered pain referred to the medial aspect of the left 
elbow.  Unresisted range of motion permitted flexion to 135 
degrees, extension to 4 degrees, supination to 90 degrees and 
pronation to 90 degrees.  No evidence of tissue loss, muscle 
penetration, adhesions, muscle hernia, or damage to tendons, 
bones, nerves or joints was detected on examination.  Good 
strength was noted in the biceps and triceps muscles.  The 
diagnosis was left medial epicondylitis secondary to overuse 
that did not respond to conservative and surgical therapy.  

In a May 1996 rating decision the RO concluded that the 
veteran's epicondylitis was part of the veteran's service-
connected left triceps tendinitis, and that a 10 percent 
rating was warranted for painful or limited motion of a group 
of minor joints using Diagnostic Code 5024.  The veteran was 
provided with a Statement of the Case explaining that 
decision.  In a substantive appeal filed in June 1996, the 
veteran asserted that any use of the elbow or impact on his 
wrist caused instant elbow pain, and that after one day of 
work the pain lingered for two or three days.  


Increased Evaluation

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In this appeal, the veteran asserts that the level 
of disability caused by his service-connected left triceps 
tendinitis/epicondylitis has increased since 1992, when the 
ten percent rating was assigned under Diagnostic Codes 5306-
5024, and seeks an increased rating.  The Board finds that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a)  (West 1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidence by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998). 

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1998).  

The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize the actually 
painful, unstable, or malaligned joints due to healed injury 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (1998).  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  38 
C.F.R. § 4.20 (1998).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (1998), 
disability resulting from tenosynovitis is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis, found at Diagnostic Code 5003 in the Rating 
Schedule.  The criteria used to ascertain the appropriate 
disability rating under Diagnostic Code 5003 indicate that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  As the elbow joint is involved, 
Diagnostic Codes 5205 through 5213, which address the elbow 
and forearm, are for consideration. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206 (1998), 
limitations of flexion of the minor forearm to 45 degrees is 
rated 40 percent disabling, to 55 degrees is rated 30 
percent, to 70 or 90 degrees is rated 20 percent, to 100 
degrees is rated 10 percent, and to 110 degrees is assigned a 
noncompensable rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5207 (1998), 
limitation of extension of the minor forearm to110 degrees is 
rated 40 percent disabling, to 100 degrees is rated 30 
percent, to 90 degrees or to 75 degrees is rated 20 percent, 
and to 60 degrees or to 45 degrees is rated 10 percent 
disabling.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208 (1998), a 20 
percent rating is warranted when flexion of the minor forearm 
is limited to 100 degrees and extension is limited to 45 
degrees.  

The remaining diagnostic codes that address impairment of the 
elbow joint address impairment due ankylosis of the minor 
elbow (Diagnostic Code 5205), flail joint and fracture 
(Diagnostic Code 5209), nonunion of the radius and ulna 
(Diagnostic Codes 5210, 5211 and 5212) and impairment of 
supination and pronation (Diagnostic Code 5213), none of 
which are conditions present in this case.

The veteran asserts that the symptoms of his service-
connected left triceps tendinitis/epicondylitis have 
increased in severity since the 10 percent rating was 
assigned in 1992, and seeks a disability rating of more than 
10 percent.  The Board notes that tendinitis/epicondylitis is 
not listed as a disability in the Rating Schedule.  As an 
unlisted condition, that disability will be rated pursuant to 
38 C.F.R. § 4.20 (1998).  The Rating Schedule contains a 
listing for a closely related disease at Diagnostic Code 
5024, tenosynovitis.  Tenosynovitis is the inflammation of a 
tendon sheath.  Dorland's Illustrated Medical Dictionary, at 
1671 (27th ed. 1985).  Tendinitis is inflammation of tendons 
and of tendon-muscle attachments.  Dorland's, supra, at 1670.  
Epicondylitis is the inflammation of the epicondyle or of the 
tissues adjoining the epicondyle of the humerus.  Dorland's, 
supra, at 565.  Although the location of tenosynovitis on the 
body could be wherever there is a tendon sheath, it appears 
that the functions affected by and the symptomatology of 
tenosynovitis, and the functions affected by and the 
symptomatology of tendinitis and epicondylitis, are closely 
analogous.  Accordingly, the Board finds that Diagnostic Code 
5024 is the appropriate Diagnostic Code for rating the 
veteran's service-connected disability.  

The rating criteria for Diagnostic Code 5024 direct that the 
criteria used under Diagnostic Code 5003 are to be applied.  
The criteria under Diagnostic Code 5003 refer to the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200 etc.).  The diagnostic codes 
that address disabilities of the elbow joint are Diagnostic 
Codes 5205 through 5213.  

The only medical evidence of limitation of motion of the 
elbow joint appears in the veteran's June 1992 separation 
examination, where the range of motion was reported to be 
moderately impaired.  The current medical evidence reveals 
full, pain-free unresisted range of motion of the elbow.  As 
there is no limitation of motion, a compensable rating is not 
warranted under Diagnostic Codes 5206, 5207 or 5208.  As 
there is no limitation of motion, and as the diagnostic codes 
under which disabilities of the elbow and forearm are rated 
make no reference to pain, a compensable rating based on 
limitation of motion is not warranted under 
38 C.F.R. §§ 4.40, 4.45, 4.71a (1998).  

The Rating Schedule is intended to recognize the actually 
painful, unstable, or malaligned joints due to healed injury 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (1998); Smallwood v. Brown, 10 
Vet. App. 93 (1997).  The medical evidence of record reflects 
that despite the fact that there is no limitation of motion, 
the veteran clearly suffers from pain on use.  When he uses 
his elbow or wrist he experiences pain in the upper arm as 
far up as the shoulder and also down the forearm.  The 
minimum compensable rating for the elbow joint under the 
applicable diagnostic codes is 10 percent.  38 C.F.R. § 4.71a 
(1998).  The medical evidence of record reveals that the 
veteran's healed injury to the elbow is actually painful when 
he uses his elbow or exerts pressure with his wrist, as 
reflected by the examination reports noting pain on resisted 
range of motion testing.  Unresisted range of motion testing 
was full, and pain-free.  The medical evidence does not, 
however, support a finding of limitation of range of motion, 
as is required for a rating in excess of 10 percent under 
Diagnostic Codes 5206, 5207 or 5208.  When assigning a rating 
under 38 C.F.R. § 4.59 (1998), the rating criteria set out in 
the applicable diagnostic codes must be considered, although 
the presence of pain is enough to establish entitlement to 
the minimal compensable rating.  The fact that the veteran 
consistently reports he is pain-free at rest, but has pain 
upon use of the left elbow or wrist, coupled with the medical 
evidence of pain-free unresisted range of motion, forms the 
basis for the Board's conclusion that a rating of more than 
10 percent is not warranted under 38 C.F.R. § 4.59 (1998).  

The Statement of the Case prepared by the RO in connection 
with this appeal does not contain the particular regulatory 
citation relied upon to assign a compensable rating, 38 
C.F.R. § 4.59 (1998).  It does, however, include a quotation 
of the applicable language from the regulation, as well as 
the rating criteria for Diagnostic Codes 5206 and 5207.  
Accordingly, the Board finds that the appellant is on notice 
of the substance of the regulation upon which the RO based 
its conclusion that a 10 percent rating was appropriate, but 
that a rating of more than 10 percent was not warranted. 

The Board notes that the RO has not considered whether the 
veteran's claim should be referred to the appropriate 
official for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998).  In Bagwell v. Brown, 9 
Vet. App. 337 (1996), the United States Court of Veterans 
Appeals held that the Board has jurisdiction to determine 
whether the veteran has presented evidence warranting 
referral for consideration of an extraschedular rating as 
long as the veteran would not be prejudiced by the Board 
considering the issue in the first instance.  Neither the 
veteran nor his representative has alleged that his service-
connected left triceps tendinitis/epicondylitis has 
interfered with his employability.  The veteran has, however, 
described his symptoms to VA physicians, and those medical 
records have been associated with the claims file.  
Therefore, the veteran is not prejudiced by the Board's 
determination, in the first instance, with regard to whether 
a referral to the appropriate official for consideration of 
an extraschedular rating is warranted.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be granted.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  With respect to 
the disability picture presented, the Board is unable to 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  There is 
no evidence that the veteran has had to undergo 
hospitalization because of his left arm disorder subsequent 
to the brief hospitalization in March 1993 incident to his 
epicondylectomy.  The interference in employment, if any, in 
this case is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  The 
10 percent rating currently assigned contemplates what is 
considered the average impairment of earning capacity for 
veterans with painful motion of a joint.  Consequently, in 
the absence of an exceptional or unusual disability picture, 
the Board concludes that the consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 
(b)(1) (1998) is not appropriate.


ORDER

An evaluation of more than 10 percent for the veteran's 
service-connected left triceps tendinitis/epicondylitis is 
denied.   



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

